         Case 7:19-cr-00497-NSR Document 249 Filed 05/12/21 Page 1 of 1

                                        LAW OFFICE S OF

                                   S USAN C. W OLFE
                                  1700 BROAD WAY , 41 ST FLOOR
                                  NE W YORK , NE W YORK 10019



TEL     (917) 209-0441                                                        Susan C. Wolfe, Esq.
EMAIL   scwolfe@scwolfelaw.com
                                                                               Diane Fischer, Esq.
                                                                                      Of Counsel




                                                    May 12, 2021


VIA ECF

Hon. Judge Nelson S. Román
United States District Judge
United State District Court
300 Quarropas Street
White Plains, NY 10601

        Re: United States v. Mordechay Malka, et al.,19-cr-497-NSR

Dear Judge Román:

       I am writing as stand-by counsel to Mordechay Malka to join in the request made by
co-standby counsel Howard Tanner regarding delivery of the defendant’s laptop. (ECF Dkt.
No. 247). We also were notified by Dell that the delivery date for the laptop we purchased
for Mr. Malka, which was scheduled for May 13, 2021, has likewise been delayed until May
17, 2021. (See attached email notification from Dell, dated May 11, 2021.) We therefore
ask the Court to extend the deadline to deliver the laptop to the government until
Wednesday, May 19, 2021.


                                                    Respectfully submitted,


                                                    Diane Fischer
